Citation Nr: 0620456	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-37 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for reinstatement of Department of Veterans 
Affairs death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the appellant was not eligible for reinstatement of VA death 
pension benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in March 1951.

2.  The appellant's marriage to the veteran was terminated by 
his death in November 1972.

3.  The appellant's death pension benefits were terminated in 
April 1986 after it was determined that her annual income 
exceeded the maximum allowable annual income for receipt of 
death pension benefits.

4.  The appellant remarried in December 1988; that remarriage 
was terminated by divorce in July 1996.


CONCLUSION OF LAW

The appellant is not legally entitled to a reinstatement of 
VA death pension benefits.  38 U.S.C.A. § 103 (West 2002); 38 
C.F.R. §§ 3.105(h), 3.50, 3.55 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Reinstatement of Death Pension Benefits

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in March 1951; the 
veteran died in November 1972.  The appellant subsequently 
claimed and received death pension benefits, which were 
terminated in April 1986, when it was determined that her 
annual income exceeded the maximum allowable annual income 
for receipt of VA death pension benefits.  The appellant 
remarried in December 1988; that remarriage was terminated by 
divorce in July 1996.

The surviving spouse of a veteran who had qualifying service 
during a period of war, and who died due to non-service-
connected causes, may be entitled to death pension benefits, 
subject to the surviving spouse's annual income.  38 U.S.C.A. 
§ 1541 (West 2002).

For the purpose of administering veteran's benefits, except 
as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (defining a 
marriage as one valid under the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued) and who was the spouse of the veteran at the time of 
the veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2005).
The remarriage of the surviving spouse of a veteran shall not 
bar the furnishing of benefits specified in paragraph (5) to 
such person as the surviving spouse of the veteran if the 
remarriage has been terminated by death or divorce unless the 
Secretary [of VA] determines that the divorce was secured 
through fraud or collusion.  38 U.S.C.A. § 103(d)(2) (2005).

The benefits listed under paragraph (5) include only 
dependency and indemnity compensation, medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  38 U.S.C.A. § 103(d)(5); 
38 C.F.R. § 3.55.

The Board has carefully reviewed the evidence of record and 
finds that reinstatement of death pension benefits is legally 
precluded.  The statute cited above is clear and unambiguous.  
Reinstatement of benefits following the dissolution of the 
remarriage is limited to dependency and indemnity 
compensation, medical care for survivors and dependents of 
certain veterans, educational assistance, and housing loans.  
38 U.S.C.A. § 103(d)(2).   Congress limited which benefits 
could be restored to those listed under paragraph (5), which 
does not include death pension benefits.  As correctly stated 
by the RO, there is no provision in the law to reinstate 
death pension benefits based on a marital relationship 
terminated after November 1, 1990, following the death of the 
veteran.  38 U.S.C.A. § 103(d)(2), (5); 38 C.F.R. § 3.50.  
The Board thus finds that the appellant is not entitled to a 
reinstatement of VA death pension benefits.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the claim must be denied based upon a lack of entitlement 
under the law.

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.


ORDER

Entitlement to restoration of VA death pension benefits is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


